Name: Commission Regulation (EEC) No 3147/90 of 30 October 1990 derogating from Regulation (EEC) No 4026/89 as regards the period of validity of STM licences
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 302/44 Official Journal of the European Communities 31 . 10. 90 COMMISSION REGULATION (EEC) No 3147/90 of 30 October 1990 derogating from Regulation (EEC) No 4026/89 as regards the period of validity of STM licences Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 83 thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade (STM)('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 (1 ) thereof, Whereas Article 8 of Commission Regulation (EEC) No 4026/89 of 22 December 1989 laying down detailed rules for the application of the supplementary trade mechanism in the beef and veal sector for 1990 (3) provides that STM licences are to be valid for 18 days from the actual date of issue ; Whereas, as a result of exceptional circumstances which have disturbed trade between Spain and the other Member States, the period of validity of licences issued during October 1990 should be extended ; Article 1 By way of derogation from Article 8 of Regulation (EEC) No 4026/89, the period of validity of the STM licences issued from 1 to 31 October 1990 is hereby extended by 30 days. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 October 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 55, 1 . 3 . 1986, p. 106. 0 OJ No L 293, 27 . 10 . 1988, p. 7 . (4 OJ No L 382, 30. 12. 1989, p. 62.